Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 8 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 20090089053), hereinafter referred to as Wang in view of Gelissen (US Pub. No. 20020047941). 
Referring to claim 1, Wang discloses a system, comprising: 
a signal combiner to (signal combiner 236, fig. 2): receive a first signal from a first peripheral device (mic 112, fig. 2); 
receive a second signal from a second peripheral device (mic 114, fig. 2); and 
and 
a controller (controller 240, fig. 2) coupled to the signal combiner to receive the combined signal.

Wang and Gelissen are analogous art because they are from the same field of endeavor in the input and output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wang and Gelissen before him or her, to modify the system of Wang to include the signal combiner of Gelissen. 
	The suggestion/motivation for doing so would have been to allow user to choose which input signal will be outputted based on a control signal in order to improve user experience. 
Therefore, it would have been obvious to combine Gelissen with Wang to obtain the invention as specified in the instant claim(s).

As to claim 2, Wang discloses the system of claim 1, further comprising a speaker (speaker, para. 0082) coupled to the controller to emit the combined signal.   

As to claim 3, Wang discloses the system of claim 2, wherein the speaker is integrated with a computing device (speaker 320 is integrated to the system of fig. 3).  

Claims 6 - 8 recite(s) the corresponding limitation of claims 1 - 3. Therefore, they are rejected accordingly.
Claims 11 - 13 recite(s) the corresponding limitation of claims 1 - 3. Therefore, they are rejected accordingly.
Claims 4 – 5, 9 – 10 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gelissen (US Pub. No. 20020047941) and in further view of Low (US Pub. No. 20130148509), hereinafter referred to Low.

As to claim 4, Low discloses, what Wang lacks, the system of claim 1, wherein: the first signal is an indication that the first peripheral device is operational (first reconnected sound 512, fig. 5); and 
the first signal includes a first tone corresponding to the operation of the first peripheral device (device is in operation bec. it is connected 512, fig. 5).  
Wang and Low are analogous art because they are from the same field of endeavor in the input and output field. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wang and Low before him or her, to modify the system of Wang to include the audio alerts of Low. 
	The suggestion/motivation for doing so would have been to alert users if the device connection has been interrupted to improve user experience. 
Therefore, it would have been obvious to combine Low with Wang to obtain the invention as specified in the instant claim(s).

	
As to claim 5, Low discloses the system of claim 1, wherein: the first signal is an indication that the first peripheral device is inoperative (first disconnected signal 406, fig. 5); and 
the first signal includes a second tone corresponding to the in operation of the first peripheral device (device is not operation bec. it is connected 406, fig. 5). 


Claims 14 - 15 recite the corresponding limitation of claims 4 - 5. Therefore, they are rejected accordingly.

Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184